IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-10290
                         Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

KEVIN LEE KARDARAS,

                                              Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:98-CR-176-1-A
                       --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Court appointed counsel for Kevin Lee Kardaras, has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Kardaras has not responded.

Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue.    Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.        See 5TH

CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.